i          i        i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00260-CV

                                           Richard CRUMLY,
                                               Appellant

                                                    v.

                                 ARNOLD MOOS COMPANY, et al.,
                                         Appellees

                      From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2004-CI-10570
                            Honorable Janet P. Littlejohn, Judge Presiding


PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: November 5, 2008

DISMISSED

           The parties have filed a joint motion to dismiss this appeal. We grant the motion and dismiss

the appeal. See TEX . R. APP . P. 42.1(a)(1). Costs of appeal are assessed against appellant.

                                                 PER CURIAM